AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                                                                                               FILED
                                                                District of Montana                                             APR 1 " 2019
              UNITED STATES OF AMERICA                                     )
                                                                           )
                                                                                   JUDGMENT IN A CRIMINA(~ U.s
                                                                                                                               ~!Montana
                                                                                                                                         °'
                                                                                                                                        st "ct Court

                                   v.                                      )                                                     Great Falls

                       DENISE L. SHARP
                                                                           )
                                                                                  Case Number: CR 17-69-GF-BMM-06
                                                                           )
                                                                           )      USM Number: 17102-046
                                                                           )
                                                                           )        Paul Gallardo
                                                                           )      Defendant's Attorney
THE DEFENDANT:
liZI pleaded guilty to count(s)         1 and 2 of the Superseding Indictment

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Sectlon                   Nature of Offense                                                         Offense Ended
 18 U.S.C. § 6Ell>(lll)(1 )(A)     ThJtt],rgrp;l!nJoctlan Tribal Governmep\Raceiving Federal i;;u&ding }J.uly 20)4

 18   u.s.c. § 1343                Wire Fraud                                                                July 2014                    2


       The defendant is sentenced as provided in pages 2 through          __
                                                                           7 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)
               ------------- Dis                                   Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material clianges in economic circumstances.




                                                                          Brian Morris, United States District Judge
                                                                         Name and Title of Judge


                                                                          4/11/2019
                                                                         Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                         Sheet 2 - Imprisonment
                                                                                                                         2_ of
                                                                                                         Judgment-Page _ _       7
 DEFENDANT: DENISE L. SHARP
 CASE NUMBER: CR 17-69-GF-BMM-06

                                                               IMPRISONMENT

              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 tenn of:
  Nine (9) months. This tenm consists of nine (9) months on Count 1 and nine (9) months on Count 2, to run concurrent.




      Ill     The court makes the following recommendations to the Bureau of Prisons:

  Defendant should be placed in the federal facility in Phoenix, Arizona.




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
              D at     _ _ _ _ _ _ _ _ _ D a.m.                   D p.m.       on

              D as notified by the United States Marshal.

      li".l   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

              D before 2 p.m. on
              ~ as notified by the United States Marshal.

              D as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
 I have executed this judgment as follows:




              Defendant delivered on                                                       to

 at
      --------------- , with a certified copy of this judgment.
                                                                                                      UNITED STATES MARSHAL



                                                                             B y - - - - - ~DEPUTY
                                                                                             ===     =======~-----
                                                                                                   UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                             Judgment-Page _ _ _ of
DEFENDANT: DENISE L. SHARP
CASE NUMBER: CR 17-69-GF-BMM-06
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 Two (2) years. This term consists of two (2) years on Count 1 and two (2) years on Count 2, to run concurrent.




                                                    MANDATORY CONDITIONS

t.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            111' The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check ifapplicable)
4.     [!l' You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check ifapplicable)
5.     ltf   You must cooperate in the collection of DNA as directed by the probation officer.   (check   if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.        § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment in a Crimina1 Case
                      Sheet 3A - Supervised Release
                                                                                                Judgment-Page - - ~ - - of - - - ~ - -
DEFENDANT: DENISE L. SHARP
CASE NUMBER: CR 17-69-GF-BMM-06

                                      STANDARD CONDITIONS OF SUPERVISION
As-part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date _ _ _ _ _ _ _ _ _ _ __
 AO 245B(Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3D - Supervised Release
                                                                             Judgment-Page _ _ of - - - ' - - - - -
DEFENDANT: DENISE L. SHARP
CASE NUMBER: CR 17-69-GF-BMM-06

                                       SPECIAL CONDITIONS OF SUPERVISION

1. All employment must be approved in advance in writing by the United States Probation Office. The
defendant shall consent to third-party disclosure to any employer or potential employer.

2. The defendant will provide the United States Probation Office with any requested financial
information and shall incur no new lines of credit without prior approval of the United States Probation
Office. You must notify the Probation Office of any material changes in your economic circumstances
that might affect your ability to pay restitution, fines or special assessments.

3. The defendant shall apply all monies received from income tax refunds, lottery winnings,
judgments, and/or any other anticipated or unexpected financial gains to the outstanding
court-ordered financial obligation.

4. While on supervision, the defendant will fulfill all tax obligations in adherence to Internal Revenue
Service requirements.

5. The defendant shall not engage in any gambling or wagering activity of any kind, whether online,
over the telephone, or in person, and shall not enter any casino or other place of business where
gambling is the primary service offered.

6. The defendant shall submit her person, residence, vehicles, and papers, to a search, with or without
a warrant by any probation officer based on reasonable suspicion of contraband or evidence in
violation of a condition of release. Failure to submit to search may be grounds for revocation. The
defendant shall warn any other occupants that the premises in which they are living may be subject to
searches pursuant to this condition. The defendant shall allow seizure of suspected contraband for
further examination.

7. The defendant shall pay restitution in the amount of $139,096.02. The defendant is to make
payments at a rate of $200 per month, or as otherwise directed by United States Probation. The
restitution obligation should be entered jointly and severally with any additional defendants who are
determined to be liable. Payment shall be made to the Clerk, United States District Court, Missouri
River Courthouse, 125 Central Avenue West, Suite 110, Great Falls, Montana 59404. and shall be
disbursed to: Blackfeet Head Start, P.O. Box 528, Browning, Montana 59417.
AO 245B (Rev. 02/18)            Judgment in a Criminal Case
                                Sheet 5 - Criminal Monetary Penalties
                                                                                                                         Judgment - Page _   _,6'-----   of   7
 DEFENDANT: DENISE L. SHARP
 CASE NUMBER: CR 17-69-GF-BMM-06
                                                         CRIMINAL MONETARY PENALTIES
           The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                               Assessment                    JVTA Assessment*                        Fine                      Restitution
 TOTALS                      $ 200.00                    $ N/A                                     $ WAIVED                  $ 139,096.02



 D         The determination of restitution is deferred until                           . An Amended Judgment in a Criminal Case (AO 245C) will be entered
                                                                         ----
           after such determination.

 i1'.'.J   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
           the priority order or percentage payment colunm below. However, pursuant to 18 U.S.C. § 3664\1), all nonfederal victims must be paid
           before the United States is paid.

 Name of Payee                                                                    Total Loss**                Restitution Ordered
                                                                                                                            ,,,     ,



     Blackfeet Head'Start                                                                                             $1{19,096'.02

     P.O. Box 528
     Browninl!;iMJ,5~417




TOTALS                                        $          0.00                                  $        139,096.02
                                                  ---------                                        ----------
 D         Restitution amount ordered pursuant to plea agreement $

 D         The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
           fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
           to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 i1'.'.J   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

            i1'.'.J   the interest requirement is waived for the         D       fine   liZl   restitution.

            D         the interest requirement for the       D    fine       D     restitution is modified as follows:

• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
•• Findings for the total amount oflosses are required under Chapters 109A, 110, I JOA, and 113A of Title 18 foroffenses committed on or
after September 13, 1994, but before April 23, 1996.
   AO 245B (Rev. 02/18) Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                                                 7_ of _
                                                                                                               Judgment - Page _ _                __,7'---
   DEFENDANT: DENISE L. SHARP
   CASE NUMBER: CR 17-69-GF-BMM-06


                                                         SCHEDULE OF PAYMENTS

  Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

  A       D    Lump sum payment of$                               due immediately, balance due

               D     not later than  -,--,--==---=--=--=------,-- , or
               D     in accordance with D C,         D D,        D     E, or     D   F below; or

  B       D    Payment to begin immediately (may be combined with              DC,        D D, or       D F below); or
  C       D    Payment in equal     _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $           _ _ _ _ _ _ over a period of
                             (e.g., months or years), to commence      _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

  D      D    Payment in equal      _ _ _ _ _ (e.g., week(y, month(y, quarterly) installments of $           _ _ _ _ _ _ _ over a period of
                             (e.g., months or years), to commence      _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

  E      D    Payment during the term of supervised release will commence within -,------;:----:-------:--: (e.g.. 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F       fiZl Special instructions regarding the payment of criminal monetary penalties:
               Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
               payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
               the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
               the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
               Falls, MT 59404, *•AssessmenVRestitution Denise L. Sharp ...
 Unless the court has expressly ordered otheIV1ise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




I!'.!    Joint and Several

         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
         and corresponding payee, if appropriate.

          Defendant Denise L. Sharp, CR 17-69-GF-BMM-06; Co-defendant Theresa Marie Calf Boss Ribs, CR 17-69-04; and
          Co-defendant Patrick H. Calf Boss Ribs, Jr., CR 17-69-GF-BMM-05
          Total Amount: $139,096.02 JoinVSeveral: $139,096.02
          Payee: Blackfeet Head Start
D        The defendant shall pay the cost of prosecution.

D        The defendant shall pay the following court cost(s):

Ji1'.l   The defendant shall forfeit the defendant's interest in the following property to the United States:
          $29,033.25


Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
